Citation Nr: 0018391	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a residual of exposure to 
Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant and G. C.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1965 to October 1967, and who 
died in April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death to include as a residual of exposure 
to Agent Orange is not plausible, and as such, does not 
present a complex medical question.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death to include as a residual of exposure 
to Agent Orange is not well grounded, and an independent 
medical opinion is not warranted.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.328. 20.901 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim for service connection for the cause of 
the veteran's death to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the inservice 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principle cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided, hastened or lent assistance to the production 
of death.  It is not sufficient to show that it causally 
shared in producing death, but rather, it must be shown that 
there was a causal connection.  Generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312 (1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a cardiovascular 
disorder becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307. 3.309 (1999).  

The certificate of death reflects that the veteran's death on 
April [redacted], 1996 was due to arteriosclerotic cardiovascular 
disease and the autopsy report reflects that the cause of 
death was arteriosclerotic cardiovascular disease.  It is 
neither contended nor shown that the arteriosclerotic 
cardiovascular disease that resulted in the veteran's death 
was manifest during his active service or within one year of 
discharge.  In this regard, service medical records, 
including reports of service examinations accomplished in 
September 1967, November 1968, and September 1972 are silent 
for complaint, finding or treatment with respect to any 
cardiovascular disability.  Private treatment records dated 
in June and August 1980 do not provide any relevant 
information and records relating to back surgery in December 
1985 indicate that the veteran had no prior medical illness 
and was in excellent health.

While the appellant, at page 12 of the transcript of her 
personal hearing in April 2000, indicates that the veteran 
had his first myocardial infarction in 1988, a June 1990 
record from a private hospital reflects that the veteran 
denied a history of high blood pressure or previous 
myocardial infarction.  During the hospitalization, he 
underwent coronary artery bypass grafting.  Therefore, there 
is no competent medical evidence indicating that the veteran 
had cardiovascular disease during his active service or 
within one year of discharge from service.  Rather, it is 
asserted that the veteran was exposed to a herbicide, either 
Agent Orange or Agent Blue, during his service in Vietnam, 
and such exposure resulted in the arteriosclerotic 
cardiovascular disease that caused his death.  

A veteran who, during active service, served in the Republic 
of Vietnam, during the Vietnam Era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (1999).  If a veteran was exposed to 
a herbicide agent during active service and one of the 
disabilities listed in 38 C.F.R. § 3.309(e) becomes manifest 
to a degree of 10 percent or more as required, the disability 
shall be service connected even though there is no record of 
such disease during service.  

The veteran's DD Form-214 reflects that he had service in 
Vietnam, during the Vietnam Era.  There is no competent 
medical evidence indicating that the veteran has any of the 
disabilities listed in 38 C.F.R. § 3.309(e).  Therefore, he 
is not presumed to have been exposed to a herbicide agent 
during his service in Vietnam during the Vietnam Era.  See 
McCart v. West, 12 Vet. App. 164, 168 (1999).  However, the 
appellant has offered testimony that the veteran was exposed 
to a herbicide during his service in Vietnam and her 
testimony is presumed credible for purposes of this 
determination.  Robinette.

During the appellant's hearing, testimony was offered that 
the veteran had never received VA treatment and that all 
available private treatment records had been obtained, noting 
that records from some private physicians had been destroyed 
and were no longer available.  The appellant testified that 
it was her sincere belief that the veteran's exposure to 
herbicide, either Agent Blue or Agent Orange, had caused his 
arteriosclerotic cardiovascular disease and death.  She 
indicated that her medical training consisted of some work 
towards obtaining a registered nurse degree, but that her 
highest licensing had been as a nurse's aid.  The record does 
not indicate that the appellant has received any special 
training with respect to diagnosing cardiovascular 
disabilities or any relationship between exposure to 
herbicides and the subsequent onset of disease or disability.  
While her statements are presumed credible for purposes of 
this decision, there is no evidence that she has medical 
training or any specialized knowledge regarding 
cardiovascular disability and she, as a lay person, is not 
qualified to offer a medical diagnosis or medical etiology 
concerning the cause of the veteran's death.  Black v. Brown, 
10 Vet.App. 279 (1997).  See Grottveit and Espiritu.

During the appellant's personal hearing, testimony was also 
offered by another individual regarding a study concerning a 
relationship between exposure to herbicides and the 
subsequent development of cardiovascular disease.  It was 
indicated that the study did not have any reference and was 
not based on any specific or particular knowledge with 
respect to the veteran.  The individual offering the 
testimony with respect to the study did not indicate any 
personal expertise in the area of medicine, but indicated an 
association in relationship with veterans claims over a 
substantial period of time.  A review of this testimony 
reflects that it provides no more than speculative generic 
statements with an insufficient degree of certainty to 
provide any plausible causality between any exposure of the 
veteran to herbicides while in Vietnam and his subsequent 
onset of arteriosclerotic cardiovascular disease.  Sacks v. 
West, 11 Vet. App. 314 (1998).  

During the appellant's personal hearing, she was advised of 
the need to provide competent evidence showing a causal 
connection between any exposure of the veteran to herbicide 
during his service in Vietnam and his subsequent death.  A 
review of the record reflects that there is no competent 
medical evidence indicating any causal connection between 
arteriosclerotic cardiovascular disease that resulted in his 
death and his active service, including as a residual of 
exposure to Agent Orange.  On the basis of the above 
analysis, the appellant's claim is not well grounded and the 
appeal based thereon, accordingly, must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  A request for an 
independent medical expert opinion has been made, but since 
the appellant has failed to submit a well-grounded claim, 
there is no duty to assist her in the development of  her 
claim.  

The Board views its discussion in this case as adequate to 
inform the appellant of the evidence necessary to complete 
her claim.  Robinette.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death to include as 
a residual of exposure to Agent Orange not having been 
submitted, the appeal is denied.


REMAND

An April 14, 1999, notification to the appellant reflects 
that her claim for death pension had been denied because of 
excess income.  A notice of disagreement was submitted by the 
appellant's then representative, dated April 14, 1999.  The 
notice of disagreement reflects disagreement with how the 
decision was made with respect to the appellant's daughter's 
income.  Although a letter, dated April 22, 1999, reflects 
that the appellant was subsequently awarded death pension 
benefits, it is unclear from the record whether this award 
resolved the disagreement expressed with the calculation of 
the daughter's income.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincoln v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

The RO should issue a statement of the 
case addressing the issue of whether the 
appellant's daughter's income was 
properly calculated in determining the 
appellant's improved death pension award.  
All appropriate appellate procedures 
should then be followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



